In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00381-CR


                             REBEL AISTRUP, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the County Court at Law
                                   Moore County, Texas
               Trial Court No. 27362, Honorable Delwin T. McGee, Presiding

                                    October 8, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant, Rebel Aistrup, appealed his conviction for the offense of driving while

intoxicated. Appellant was sentenced to 180 days confinement in county jail. The term

of confinement was suspended, and appellant was placed on community supervision for

one year. On October 2, 2015, appellant’s counsel filed a Motion to Dismiss Appeal.


       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the
motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                              Mackey K. Hancock
                                                  Justice




Do not publish.




                                          2